DETAILED ACTION
In response to communications filed 16 March 2022, claims 1-4, 6-8, 10, 13-15, 17, and 20 are amended per applicant’s request. Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 3, 10, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see section “Claim Rejections - 35 USC § 101,” page 12, line 18, to page 13, line 2, filed 16 March 2022, with respect to claims 1, 8, and 16 have been fully considered and are persuasive.  The rejection of claims 1-20 has been withdrawn. 
Applicant’s arguments, see section “Claim Objections,” filed 16 March 2022, with respect to claims 1, 6, 13, and 20 have been fully considered and are persuasive.  The objection of claims 1, 6, 13, and 20  has been withdrawn.
Applicant’s arguments, see section “Claim Rejections - 35 USC § 112,” filed 16 March 2022, with respect to claims 1, 8, and 15 have been fully considered and are persuasive.  The rejection of claims 1, 8, and 15 has been withdrawn.
Applicant’s arguments, see section “Claim Rejections - Obviousness - 35 USC § 103,” filed 16 March 2022, with respect to claims 1, 8, and 15 have been fully considered but are not persuasive.
On page 18, applicant argues that Provine does not disclose a cross-search engine.
A cross-search engine is defined, in part, in paragraph [0018] of the as-filed specification as "any computer program, application, or subprogram of a larger computer program that directs search engine A 112 and search engine B 122 to perform searches according to a search query".

However, these arguments are not persuasive, because paragraph [0018] does not amount to a clear and precise definition of a “cross-search engine.” Applicant concedes that paragraph [0018] only defines a cross-search engine “in part.” A definition “in part” does not define this term to be clear and precise whereby the metes and bounds of the claimed invention can be ascertained. See MPEP § 2173.05(a)(I). Provine in view of Thakur teach the newly added limitations of claims 1, 8, and 15 drawn to features of the cross-search engine, as shown in the instant rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,528,575 B2. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table.
Instant Application
US 10,528,575 B2
1. A method comprising:

receiving, by one or more computer processors at a cross search engine, a plurality of search results, comprising:



a first set of search results from a first search engine searching a first shared repository; and


a second set of search results searching a second shared repository;












assigning, by one or more processors, a first search score to each search result of the plurality of search results based on a match between a search query and each search result;

determining, by one or more computer processors, a factor for each search result of the second set of search results; and










determining, by one or more computer processors, a second search score for each of the second set of search results, wherein: the second search score comprises the first search score associated with each search result multiplied by the factor associated with each search result; and




returning the search results through the cross-search engine to a user according to a rank based on the first search score and the second search score.
1. A method comprising:

receiving, by one or more computer processors, a search query from a first user associated with a first shared repository, wherein the search query is received by a
cross-search engine;

directing, by the one or more computer processors, a first search engine to perform a first search of the search query in the first shared repository;

directing, by the one or more computer processors, a second search engine to perform a second search of the search query in a second shared repository;

receiving, by the one or more computer processors, a plurality of search results, wherein: the plurality of search results includes a first set of search results from the first search engine searching the first shared repository and a second set of search results from a second search engine searching the second shared repository, and

each search result of the plurality of search results includes a first search score;
determining, by the one or more computer processors,


factor for each search result of the second set of search results, wherein: the factor is inversely proportional to a number of times
each search result of the second set of search results from the second shared repository is displayed to the first user of the first search engine in response to the search query, and
the factor is proportional to a number of times each search result of the second set of search results from the second shared repository is selected by the first
user of the first search engine; and

determining, by the one or more computer processors, a second search score for each of the plurality of search results, wherein: the second search score for each of the second set of search results comprises the first search score of a search result of the second set of search results multiplied by the factor associated with the search result, and



the second search score for each of the first set of search results is not revised using the factor and remains the first search score of a search result of the first set of search results.


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,690,828 B1. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table.
Instant Application
US 9,690,828 B1
1. A method comprising:

receiving, by one or more computer processors at a cross search engine, a plurality of search results, comprising:

a first set of search results from a first search engine searching a first shared repository; and a second set of search results searching a second shared repository;

assigning, by one or more processors, a first search score to each search result of the plurality of search results based on a match between a search query and each search result;

determining, by one or more computer processors, a factor for each search result of the second set of search results; and











determining, by one or more computer processors, a second search score for each of the second set of search results, wherein: the second search score comprises the first search score associated with each search result multiplied by the factor associated with each search result; and









returning the search results through the cross-search engine to a user according to a rank based on the first search score and the second search score.
1. A method comprising:

receiving, by one or more computer processors, a search query from a first search engine;

receiving, by one or more computer processors, one or more search results from the first search engine and a second search engine in response to the search query, 
wherein each search result of the one or more search results includes a first search score;



determining, by one or more computer processors, a factor for each search result of the one or more search results from the second search engine, wherein the factor is inversely proportional to a number of times
each search result of the one or more search results from the second search engine is displayed in response to a search query received from the first search engine,
and wherein the factor is proportional to a number of times each of the one or more results is selected by a user of the first search engine;

determining, by one or more computer processors, a second search score for each search result of the one or more search results from the first search engine,

wherein the second search score for each search result of the one or more search results from the first search engine is the same as the first search score;

determining, by one or more computer processors, a modified second search score for each search result from the second search engine based on the first search score and the factor; and

displaying, by one or more computer processors, the one or more search results from the first search engine and the second search engine to a user of the first search engine in an order based on the second search score and the modified second search score.



Claim Interpretation
Regarding claims 8-14, the "one or more computer readable storage media" are interpreted in light of paragraph [0050] of the specification, which states that a “computer readable storage medium, as used herein, is not to be construed as being transitory signals per
se.”

Claim Objections
Claims 1, 8, and 15-16 are objected to because of the following informalities:
claim 1: “one or more computer processors” have antecedent basis to --the one or more computer processors-- (claim 1, lines 8, 10, and 12)
claims 1, 8, and 15: “the search results” has antecedent basis to --the plurality of search results-- (claim 1, line 16)
claim 16: “the at least one of the one or more computer processors” lacks antecedent basis and should be --at least one of the one or more computer processors -- (lines 2-3)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6-9, 11, 13-16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Provine et al. (US 8,359,309 B1) in view of Thakur et al. (US 8,538,946 B1).

Regarding claim 1, Provine teaches a method comprising:
receiving, by one or more computer processors at a cross search engine, a plurality of search results, comprising: a first set of search results from a first search engine searching a first shared repository; and a second set of search results searching a second shared repository (see Provine 7:15-26 and 8:11-29, “search results from multiple corpora” are received, where first (second) set of search results from a first (second) corpus of the “multiple corpora” are results from searching a first (second) shared repository);
assigning, by one or more processors, a first search score to each search result of the plurality of search results based on a match between a search query and each search result (see Provine 7:15-26 and 8:11-29, each search result is assigned an “IR score”);
determining, by one or more computer processors, a factor for each search result of the second set of search results (see Provine 8:43-57, “multiplier which is suitable for boosting the search results . . . measure of relative relevance”); and
determining, by one or more computer processors, a second search score for each of the second set of search results (see Provine 8:11-29, “boost or lower the IR score,” where the modified IR score is a second search score), wherein:
the second search score comprises the first search score associated with each search result multiplied by the factor associated with each search result (see Provine 8:11-29, “IR score for image search results and news search results for a new dolphins search query can be multiplied by [the relative search fractions] 2.3 and 0.8”); and
returning the search results through the cross-search engine to a user according to a rank based on the first search score and the second search score (see Provine 10:60-11:6, “search results from multiple corpora are presented in a unified interface”).
Provine does not explicitly teach wherein the second set of search results are from a second search engine.
However, Thakur teaches wherein the second set of search results are from a second search engine (see Thakur 3:8-24, “second specialized search engine”).
Provine teaches searching “more than one corpus” in 7:15-26 for particular types of information, but does not explicitly disclose doing so with more than one search engine. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to obtain results from specialized search engines, as taught by Thakur, in combination with the techniques taught by Provine, because “When a query is submitted to a specialized search engine, the specialized search engine may retrieve results, for the query, from a specialized index that includes specialized entries, which are all associated with a particular type of information” (see Thakur 2:43-50).

Regarding claim 8, Provine teaches a computer program product comprising:
one or more computer readable storage media; and program instructions stored on the one or more computer readable storage media (see Provine 15:37-53),
the program instructions comprising:
program instructions to receive a plurality of search results at a cross search engine, comprising: a first set of search results from a first search engine searching a first shared repository; and a second set of search results searching a second shared repository (see Provine 7:15-26 and 8:11-29, “search results from multiple corpora” are received, where first (second) set of search results from a first (second) corpus of the “multiple corpora” are results from searching a first (second) shared repository);
program instructions to assign a first search score to each search result of the plurality of search results based on a match between a search query submitted to the first search engine and each search result (see Provine 7:15-26 and 8:11-29, each search result is assigned an “IR score”);
program instructions to determine a factor for each search result of the second set of search results (see Provine 8:43-57, “multiplier which is suitable for boosting the search results . . . measure of relative relevance”); and
program instructions to determine a second search score for each of the second set of search results (see Provine 8:11-29, “boost or lower the IR score,” where the modified IR score is a second search score), wherein:
the second search score comprises the first search score associated with each search result multiplied by the factor associated with each search result (see Provine 8:11-29, “IR score for image search results and news search results for a new dolphins search query can be multiplied by [the relative search fractions] 2.3 and 0.8”); and
program instructions to return the search results through the cross-search engine to a user according to a rank based on the first search score and the second search score (see Provine 10:60-11:6, “search results from multiple corpora are presented in a unified interface”).
Provine does not explicitly teach wherein the second set of search results are from a second search engine.
However, Thakur teaches wherein the second set of search results are from a second search engine (see Thakur 3:8-24, “second specialized search engine”).
Provine teaches searching “more than one corpus” in 7:15-26 for particular types of information, but does not explicitly disclose doing so with more than one search engine. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to obtain results from specialized search engines, as taught by Thakur, in combination with the techniques taught by Provine, because “When a query is submitted to a specialized search engine, the specialized search engine may retrieve results, for the query, from a specialized index that includes specialized entries, which are all associated with a particular type of information” (see Thakur 2:43-50).

Regarding claim 15, Provine teaches a computer system comprising:
one or more computer processors; one or more computer readable storage media; and program instructions, stored on the one or more computer readable storage media, for execution by at least one of the one or more computer processors (see Provine 15:37-53),
the program instructions comprising:
program instructions to receive a plurality of search results at a cross search engine, comprising: a first set of search results from a first search engine searching a first shared repository; and a second set of search results searching a second shared repository (see Provine 7:15-26 and 8:11-29, “search results from multiple corpora” are received, where first (second) set of search results from a first (second) corpus of the “multiple corpora” are results from searching a first (second) shared repository);
program instructions to assign a first search score to each search result of the plurality of search results based on a match between a search query submitted to the first search engine and each search result (see Provine 7:15-26 and 8:11-29, each search result is assigned an “IR score”);
program instructions to determine a factor for each search result of the second set of search results (see Provine 8:43-57, “multiplier which is suitable for boosting the search results . . . measure of relative relevance”); and
program instructions to determine a second search score for each of the second set of search results (see Provine 8:11-29, “boost or lower the IR score,” where the modified IR score is a second search score), wherein:
the second search score comprises the first search score associated with each search result multiplied by the factor associated with each search result (see Provine 8:11-29, “IR score for image search results and news search results for a new dolphins search query can be multiplied by [the relative search fractions] 2.3 and 0.8”); and
program instructions to return the search results through the cross-search engine to a user according to a rank based on the first search score and the second search score (see Provine 10:60-11:6, “search results from multiple corpora are presented in a unified interface”).
Provine does not explicitly teach wherein the second set of search results are from a second search engine.
However, Thakur teaches wherein the second set of search results are from a second search engine (see Thakur 3:8-24, “second specialized search engine”).
Provine teaches searching “more than one corpus” in 7:15-26 for particular types of information, but does not explicitly disclose doing so with more than one search engine. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to obtain results from specialized search engines, as taught by Thakur, in combination with the techniques taught by Provine, because “When a query is submitted to a specialized search engine, the specialized search engine may retrieve results, for the query, from a specialized index that includes specialized entries, which are all associated with a particular type of information” (see Thakur 2:43-50).

Regarding claims 2, 9, and 16, Provine as modified teaches further comprising: updating the factor for each search result of the second set of search results (see Provine 9:21-37, the factor based on “click through rate” is updated responsive to displaying the search results, because it is based on the “number of impressions”).  
 
Regarding claims 4, 11, and 18, Provine as modified teaches wherein updating the factor for each search result of the second set of search results comprises: decreasing, by one or more computer processors, the factor by a value to reduce influence of past data on the factor, wherein the value is a same value for each factor of each search result of the second set of search results (see Provine 9:38-51 and 12:44-65, the weight alpha^N is a value chosen “to give greater weight to more recent search data”).  

Regarding claims 6, 13, and 20, Provine as modified teaches wherein:
the factor is inversely proportional to a number of times each search result of the second set of search results from the second shared repository is displayed to the user in response to the search query (see Thakur 3:8-24 and Provine 9:21-37, “click through rate (CTR) . . . dividing . . . by the number of impressions”), and
the factor is proportional to a number of times each search result of the second set of search results from the second shared repository is selected by the user (see Thakur 3:8-24 and Provine 9:21-37, “click through rate (CTR) . . . number of clicks”).  

Regarding claims 7 and 14, Provine as modified teaches further comprising:
directing the first search engine to perform a first search of the search query in the first shared repository (see Provine 7:7-26, “allow the user to specify one or more corpora in which to run the search”);
directing the second search engine to perform a second search of the search query in the second shared repository (see Provine 7:7-26 and Thakur 3:8-24, where a second search engine, as taught by Thakur, is used to search a “corpus . . . [that] cannot be directly searched by a user,” as taught by Provine).

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Provine et al. (US 8,359,309 B1) in view of Thakur et al. (US 8,538,946 B1)  as applied to claims 1, 8, and 15 above, and further in view of Kennin (JP 2007234035 A).

Regarding claims 5, 12, and 19, Provine as modified teaches wherein the first search engine and the second search engine correspond to an information source (see Provine 7:15-26 and Thakur 3:8-24).
Provine as modified does not explicitly teach the information source containing frequently asked questions and answers.
However, Kennin teaches the information source containing frequently asked questions and answers (see Kennin page 10, last paragraph, information sources contain “the answer to the question”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine information sources containing frequently asked questions and answers, as taught by Kennin, in the system taught by Provine as modified, because “an integrated system exceeds a company, linkage can be realized, helpdesk of saving labor can be reduced . . . inadequate information is removed, only the appropriate information is disclosed. Therefore, to ensure reliability of information, it is possible to improve the degree of satisfaction” (see Kennin page 3, section Advantageous Effects).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kristopher Andersen whose telephone number is (571)270-5743. The examiner can normally be reached 8:30 AM-5:00 PM ET, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571) 270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kristopher Andersen/Primary Examiner, Art Unit 2159